United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1837
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Mitchell J. Patzner,                     *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 6, 2001

                                Filed: March 9, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Mitchell J. Patzner pleaded guilty to
conspiring to distribute and possess with intent to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846. In the agreement, he stipulated that he
had methamphetamine shipped from California to various residences in Dubuque, Iowa,
and he “would pick up the methamphetamine from those residences, some of which
were within 1000 feet of schools or playgrounds”; he also stipulated that a 1-level
enhancement for distribution within a protected zone would apply, see U.S.S.G.
§ 2D1.2(a)(2). The Guidelines imprisonment range was 235-293 months with the
enhancement, and (we note) 210-262 months without it. After Mr. Patzner indicated
at sentencing that he had no dispute with the presentence report’s Guidelines
calculations, the government moved for a substantial-assistance downward departure,
see U.S.S.G. § 5K1.1, p.s.; the district court1 granted the motion, and sentenced him
to 144 months.

      On appeal, Mr. Patzner seeks to challenge the section 2D1.2 enhancement. We
conclude, however, that his sentence is unreviewable. See United States v. Baker,
64 F.3d 439, 441 (8th Cir. 1995) (“[W]here the district court departs below the
applicable Guideline sentencing range with or without the challenged enhancement, we
have held consistently that the sentence is not reviewable.”); United States v. Nguyen,
46 F.3d 781,783 (8th Cir. 1995) (defendant who voluntarily and explicitly
acknowledges that specific Guidelines provision applies may not challenge punishment
under that provision on appeal).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




      1
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
                                          -2-